Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/21 has been entered.
 

The amendment of 3/25/21 has been entered.  Claims 1, 4, 5, and 9-21 are pending.
Claims 15-19 remain withdrawn from consideration as being directed to non-elected inventions.

                                              Restriction Election Acknowledged

1.      Applicant’s election without traverse of group I, claims 1-14 and 20 in the reply filed on 6/26/20 is acknowledged.
See MPEP 706.07(h)    Request for Continued Examination (RCE) Practice [R-10.2019], particularly “Applicants cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., applicant cannot switch inventions). See 37 CFR 1.145. Any newly RCE is not the filing of a new application.”

Claims 15-19 are withdrawn as being directed to a non-elected invention.



Rejections


2.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.      Claims 1, 4, 5, 9-14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A.     The term "hard" in claims 1, 4, 5, 9-14, and 21 is a relative term which renders the claim indefinite.  The term "hard" is not defined by the claim, the specification does not provide 

For the purposes of examination any coating that resists scratching to any degree or which is described as a hard coating will be considered to fall within the scope of the instantly claimed hard coating layers.

4.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.     Claims 1, 9-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2016/0369131 Lim et al. in view of US Pat. Application Publication No. 2006/0110537 Huang et al. and EP 0789050 Ochiai et al.


The display panel of Lim is represented by Lim’s Fig. 2.  It is noted that layer 200 is the display panel, which falls within the scope of the instantly claimed display panel disposed between the first and second surfaces and which is arranged to display content towards the first surface.  See Lim, paragraph [0051] noting “display panel 200”.  It is noted that layer 400 is a polarizer film which falls within the scope of the instantly claimed cover panel.  See Lim, paragraphs [0091] and [0092] noting “polarizer 400” therein.  Lim, Fig. 2, 370 is a base film which also falls within the scope of the instantly claimed cover panel.  See Lim, paragraph [0083], noting “base film 370”.  The PET of Lim, paragraph [0083] falls within the scope of the instant claim 12.
The layers above the polarizer 400 of Lim, Fig. 2 fall within the scope of the instantly claimed protective film.  It is noted that “including” is open to the other layers of Lim, Fig. 2.  See MPEP 2111.03    Transitional Phrases [R-08.2017], I.    COMPRISING, particularly “The transitional term "comprising", which is synonymous with "including,"”.

Layer 320 of Fig. 2 of Lim is a hard coat layer.  See Lim, paragraph [0069], noting “first hard coating layer 320”.  This layer falls within the scope of the hard coating layer coated on the base layer of the instant claims.
Layer 340 of Fig. 2 of Lim is a protection layer which may be an “anti-finger (“AF”) coating layer” which falls within the scope of the instantly claimed anti-fingerprint (AF) coating layer coated on the hard coating layer of the instant claims.  See Lim, paragraph [0070].  The specified antifingerprint coatings are not required as evidenced by the definition of “may” reciting regarding the disclosed compounds of Lim, paragraphs [0071]-[0075].  It is noted that the compositions discussed below of Ochiai, page 6, 52 to page 7, line 11 would have been expected to function as the adhesion enhancers of Lim, paragraph [0077].

Lim, paragraph [0055] and the polymers of the various layers of Lim’s display panel fall within the scope of the instant claim 11.

Huang, paragraph [0014] shows making anti-fingerprint coatings of thickness of less than 1 µm and preferably from 0.1 to 0.5 µm or 100 to 500 nm.



Ochiai discloses the silane coating being 0.001 to 20 µm thick at page 5, line 59.  Ochiai discloses the silane coating being 0.001 to 0.5 µm or 1-500 nm thick at page 6, lines 1-2.  
Lim does not limit the thickness of their anti-fingerprint layer.  Lim is therefore taken as including all possible anti-fingerprint layer thicknesses.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the anti-fingerprint layers of Lim’s electronic devices discussed above with thicknesses of 80 nm to 200 nm because Lim broadly encompasses all possible anti-fingerprint layer thicknesses by their lack of limiting the thickness thereof, Ochiai shows anti-fingerprint silane layers on similar composites as the instantly claimed protective film to preferably be 1 to 500 nm thick, Huang shows anti-fingerprint coatings of preferably 100 to 500 nm, making the anti-fingerprint layers of Lim having the preferred thicknesses of the anti-fingerprint layers of Ochiai and Huang that also fall within the scope of the instantly claimed anti-fingerprint  coating layer thickness would have been expected to give anti-fingerprint layers having the properties imparted by the preferred thicknesses of Ochiai and Huang coupled with giving thinner films which make the slim-type display windows of Lim, paragraph [0005] as slim as possible while giving a thick enough anti-fingerprint coating layer to remain intact for 

Lim does not disclose the instantly claimed “comprises perfluoro chains and adhesion promoters bonded between the perfluoro chains, and has a water contact angle exceeding 110 degrees at the location of the perfluoro chains and the adhesion promoters.”

Ochiai, page 6, line 52 to page 7, line 11, discloses antifingerprint coatings containing the disclosed perfluoropolyethersilane compounds in which S is 1-10 and gives an average value of 2.  The perfluoropolyethersilane compounds having values of S=1 are the instantly claimed perfluorochains.  The perfluoropolyethersilane compounds having values of 2-10 are the instantly claimed adhesion promoters.   The perfluoropolyethersilane compounds having values of 2-10 will necessarily react with some Si-OH groups of the hydrolyzed silane groups of the monofunctional perfluoropolyethersilane compound of Ochiai thereby bonding between them and bonding them together more strongly.  This additional bonding necessarily increases their adhesion to the substrate by adding more bonds.  This increased bonding makes the polyfunctional perfluoropolyethersilane compounds of Ochiai the instantly claimed “adhesion promoters”.

Lim, Fig 7, particularly the second figure thereof, more particularly the section in box D thereof noted as “350” coupled with Lim, paragraph [0077] discloses a layer which enhances adhesion.  This layer is an adhesion promoter, noting that “enhance” and “promoter” are synonymous in this instance.  The 340 layer which is attached thereto includes the anti-

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the anti-fingerprint layers of Lim’s electronic devices discussed above with coatings which give the instantly claimed “comprises perfluoro chains and adhesion promoters bonded between the perfluoro chains, and has a water contact angle exceeding 110 degrees at the location of the perfluoro chains and the adhesion promoters” because Lim, paragraph [0070], broadly encompasses all possible anti-fingerprint layers, Ochiai shows anti-fingerprint layers with such contact angles with water to give particularly fingerprint repellant coatings at page 6, lines 21-38 and page 6, lines 9-14 and Examples 5 and 7 of Table 2 of page 8, lines 1-20, the compositions which Ochiai uses to achieve their fingerprint repellency include Ochiai’s exemplified silane compound solution (2) which contains the perfluoropolyethersilane compounds of Ochiai, page 6, line 52 to page 7, line 11, which gives the instantly claimed “comprises perfluoro chains and adhesion promoters bonded between the perfluoro chains, and has a water contact angle exceeding 110 degrees at the location of the perfluoro chains and the adhesion promoters”, as discussed above, and the contact angles and adhesion promoter of the instant claim 1 would have been expected to give the excellent fingerprint repulsion coupled with 

This makes obvious the inventions of the instant claim 1.

The high contact angles imply repulsions between substrates and the anti-fingerprint substrate.  This necessitates that bonding with the anti-fingerprint substrate will be minimized.  This implies that the above discussed high contact angle anti-fingerprint layer will have the very low coefficients of friction typical of fluorinated polymers.  Therefore, the coefficient of friction of the anti-fingerprint layers of the high contact angles discussed above are expected to be within the scope of those of the instant claim 14.

Lim does not specify the thickness of their hard coating layer of the instant claim 13.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the hard coating layer 320 of Fig. 2 of Lim of the thickness of the instant claim 13 because Lim does not limit the thickness of their hard coat layer and thereby encompasses all possible thicknesses, Ochiai, page 4, line 23 discloses their hard coat as being 1 to 20 µm thick, and making the hard coating layer 320 of Fig. 2 of Lim of the thickness of of Ochiai which falls within the scope of the instant claims would have been expected to give the hard coat properties of the thicknesses of Ochiai coupled with increased slimness of Lim’s slim-type display windows.

This makes obvious the inventions of the instant claim 13.

6.     Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2016/0369131 Lim et al. in view of US Pat. Application Publication No. 2006/0110537 Huang et al. and EP 0789050 Ochiai et al., as applied to claims 1, 9-14, and 21 in paragraph 5 above, further in view of US Pat. Application Publication No. 2017/0156227 Heo et al.

The entire discussion of paragraph 5 above is repeated here.
Lim does not disclose using the primers of the instant claims 4-5.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use primer between the hard coating layer and the anti-finger print layer of Lim because Heo discloses using primer between the anti-fingerprint layer and the hard coat layer at paragraph [0100] and that the primer increases binding between the anti-fingerprint layer and the hard coat layer and this increased binding between the anti-fingerprint layer and the hard coat layer would have been expected in the electronic devices of Lim discussed in paragraph 6 above.

This makes obvious the instant claim 4.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use primer containing the silane coupling agent of Heo, paragraph [0101] with the alkoxysilanes of Lim’s layer 340, paragraphs [0071], [0072], and [0073] because the 

This makes obvious the instant claim 5.  The perfluoroalkyl silanes of Lim, paragraph [0073] fall within the scope of the instant claims.  They necessarily have a low-refractivity by some standard of “low”.

7.       Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2016/0369131 Lim et al. in view of US Pat. Application Publication No. 2006/0110537 Huang et al. and EP 0789050 Ochiai et al., as applied to claims 1, 9-14, and 21 in paragraph 5 above, further in view of US Pat. Application Publication No. 2017/0217143 Kim et al. 

The entire discussion of paragraph 5 above is repeated here.
Lim does not disclose using the particulars of the instant claim 20.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use adhesive to adhere the protective layers 310, 320, and 340 of Lim, Fig. 2 to the back of the devices of Lim because Kim, Fig. 9, item 909 and paragraph [0148] disclose putting a protective layer on the back of the electronic device, and using the protective layers 310, 320, and 340 of Lim, Fig. 2 having the anti-fingerprint thickness discussed in paragraph 6 above as the back layer would have been expected to give the same protection provided to the 

      This makes obvious the instant claim 20.

Response to Applicant’s Arguments

8.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 4. A. above:

     In their response of 11/19/20:

     The applicant argues “The Office Action states that “The term ‘hard’ in claims 1-14 and 20 is a relative term which renders the claims indefinite.” Office Action, p. 3.
Applicants respectfully traverse. The word “hard” is part of “hard coating layer” which together are a noun. Moreover, Applicant submits that “hard coating layer” has a plain meaning to those having ordinary skill in the art. For example, the Lim reference issued as U.S. Patent 10,234,693 and recites “hard coating layer”. Accordingly, Applicant respectfully requests withdrawal of the rejection to claim 1.”  It is understood that the word “hard” is part of “hard coating layer” which together are a noun.  It is not clear how hard or soft the coating may be and continue to fall within the scope of the noun “hard coating layer” because “hard” is a relative term.  The instant 


      In their response of 11/19/20:

     The applicant argues “Although Examiner is correct that “The instant specification does not reference the argued Lim reference issued as U.S. Patent 10,234,693,” Applicant did not allege that it does. Rather, Applicant cite the foregoing as literary evidence that those of skill in the art understand the term “hard coating layer.” Moreover, Applicant also notes that the U.S. Patent Office recognizes the plain meaning of “hard coating layer” by issuing over 400 patents with claims that recite the same, including U.S. Patents 10,908,746, 10,908,436, and 10,908,323 (which the instant specification also does not reference) which were issued on February 2, 2021.”  The applicant’s amendment and argument regarding the instant claim 20 are persuasive.  The above arguments are not persuasive.  There remains no way to determine how 

      It is therefore not seen that the instantly claimed “hard coating layer” is limited to those of the Lim reference.  The scope of the claims remains unclear in this regard.

     The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above.  This rejection is therefore maintained.

9.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraphs 5, 6, and 7 above:

     In their response of 11/19/20:

     The applicant argues “Claim 1 is amended to recite among other limitations, “an anti-fingerprint (AF) coating layer coated on the hard coating layer, wherein the AF coating layer has a thickness between 80 nm and 200 nm, and comprises perfluoro chains and adhesion promoters bonded between the perfluoro chains.” The amendment is supported, at least by Figures 6 and 7.
      Applicants submit that the combination of Lim, Huang, Ochai, and Heo do not teach the foregoing. With regards to the rejection to claim 8, see Office Action, p. 12-13, it is unclear 
      Accordingly, Applicant respectfully requests withdrawal of the rejection to claims 1, and 
20.
      Claim 21 is added. Claim.21 is supported, at least by Figures 6 and 7. Claim 21 is allowable based on dependency to claim 1.
Conclusion
      Accordingly, for at least the above reasons, neither Lim, Huang, Ochai, and Heo, nor any proper combination thereof and/or the ordinary skill in the art results in all the recited elements of the independent claims; thus, the cited references cannot render Applicant’s independent claims obvious under 35 U.S.C. § 103(a) (KSR International v. Teleflex, 127 S.Ct. 1727, 82USPQ2d 1385 (2007). Reconsideration and withdrawal of this ground of rejection are respectfully requested.
      The remaining claims in this application are patentable over the cited references based at least upon their respective dependencies from independent claims.
       In view of above, with regard to the rejection of the claims under 35 USC 103, Applicant submits that for the amendments made to the claims, the reason for the rejection is no longer applicable. Applicant respectfully requests that the rejections be withdrawn.”

      Lim, Fig 7, particularly the second figure thereof, more particularly the section in box D thereof noted as “350” coupled with Lim, paragraph [0077] discloses a layer which enhances adhesion.  This layer is an adhesion promoter, noting that “enhance” and “promoter” are synonymous in this instance.  The 340 layer which is attached thereto includes the anti-


      In their response of 11/19/20:

     The applicant’s arguments regarding the above obviousness rejections have been fully considered but are not persuasive in view of the above discussed use of the antifingerprint repelling coating of Ochiai as the antifingerprint coating of Lim.  This grounds of rejection meets the instantly claimed “comprises perfluoro chains and adhesion promoters bonded between the perfluoro chains, and has a water contact angle exceeding 110 degrees at the location of the perfluoro chains and the adhesion promoters”, as discussed in the above rejection.

     The above rejection meets the requirements of an obviousness rejection, including Graham v. Deere and “KSR”.  
      The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, in the above rejection, and for the full teachings of the cited prior art as they would 


10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762